 



Exhibit 10(N)

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.

THIS RESTRICTED STOCK AWARD AGREEMENT (hereafter, the “Agreement”) made as of
the ______ day of ____________, ______ between Goodrich Corporation, a New York
corporation (the “Company”), and ____________(the “Employee”). For purposes of
this Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Stock Option
Plan (as amended, the “Plan”), unless otherwise noted.

WHEREAS, the Employee is employed by the Company or its subsidiaries; and

WHEREAS, the Company wishes to grant an award of ______ shares of the Company’s
common stock, par value $5.00 per share (“Common Stock”), under the terms of the
Goodrich Corporation 2001 Stock Option Plan (as amended, the “Plan”), subject to
the condition that the Employee stay in the employ of the Company or its
subsidiaries for a period of time.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:



1.   Grant of Restricted Stock. The Company will cause its stock transfer agent
to issue in book entry form an aggregate of ______ shares (the “Shares”) of the
Company’s Common Stock in the name of the Employee. No stock certificates will
be issued at this time and the Shares shall be subject to forfeiture and other
restrictions to the extent hereinafter provided. The Employee shall have the
right to receive dividends and to vote and exercise proxies with respect to the
Shares unless all or a portion of the Shares are forfeited as hereinafter
provided.   2.   Vesting. Upon the Employee’s continued employment with the
Company or one of the Company’s subsidiaries from the date of this Agreement
through ____________, ______, all forfeiture and other restrictions will be
removed and the Company will transfer physical possession of a stock certificate
or certificates for the Shares to the Employee, subject to the tax withholding
provisions below. The number of Shares to be transferred will be adjusted
appropriately in the event of any stock split, stock dividend, combination of
shares, merger, consolidation, reorganization or other change in the nature of
the shares of the Company in the same manner in which other outstanding shares
of common stock of the Company are affected.   3.   Assignability. The rights of
the Employee, contingent or otherwise, in the Shares, the dividends, voting or
proxy rights cannot and shall not be sold, assigned, pledged or otherwise

 



--------------------------------------------------------------------------------



 



    transferred or encumbered until the forfeiture and other restrictions
imposed by this Agreement have been removed.   4. Termination of Employment.
Except as specifically provided below, if the Employee’s employment is
terminated, for any reason other than death, retirement or permanent and total
disability prior to ____________, ______, all of the Shares will be forfeited.
In the event of such forfeiture, the Shares forfeited shall revert to the
treasury of the Company and all rights to receive dividends, rights to vote and
exercise proxies or any other ancillary rights shall cease and terminate
immediately upon such event.   5. Retirement, Death or Disability. In the event
of the Employee’s (a) death or permanent and total disability, or (b) retirement
under any retirement plan of the Company or its subsidiaries, all forfeiture and
other restrictions will be removed and the Company will transfer physical
possession of a stock certificate or certificates for the Shares to the Employee
or his/her estate, subject to the tax withholding provisions below.
Notwithstanding any provisions of this Agreement to the contrary, if the
Employee’s employment with the Company or any of its subsidiary corporations is
terminated for Cause, as defined herein, prior to ____________, ______, the
Committee may, in its sole discretion, direct that the Shares granted under this
Agreement be immediately forfeited by the Employee. In the event of such
forfeiture, the Shares forfeited shall revert to the treasury of the Company and
all rights to receive dividends, rights to vote and exercise proxies or any
other ancillary rights shall cease and terminate immediately upon such event.
For the purpose of this Agreement, “Cause” shall mean a termination of
employment by the Company due to (i) the commission by the Employee of an act of
fraud or embezzlement against the Company or any of its subsidiary corporations,
(ii) a conviction of the Employee (or a plea of nolo contendere in lieu thereof)
for any crime involving fraud, dishonesty or moral turpitude; or (iii)
intentional violation by the Employee of written policies of the Company or
specific directions of the Board, which misconduct or violation results in
material damage to the Company and continues after written notice thereof and a
reasonable opportunity to cure.   6.   Change in Control. Anything to the
contrary notwithstanding, in the event of a Change in Control of the Company, as
that term is defined in the Plan, subsequent to the date of this Agreement, all
forfeiture and other restrictions on the Shares shall be immediately removed,
and a certificate for the Shares shall be delivered to the Employee, subject to
the tax withholding provisions below.   7.   Tax Withholding. At the time the
Shares are transferred to the Employee, the number of shares delivered will be
net of the amount of shares sufficient to satisfy any federal, state and local
tax withholding requirements with which the Company must comply.   8.  
Continued Employment. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Company or any of
its subsidiaries as an executive or in any other capacity.

 



--------------------------------------------------------------------------------



 



9.   Parties to Agreement. This Agreement and the terms and conditions herein
set forth are subject in all respects to the terms and conditions of the Plan,
which are controlling. All decisions or interpretations of the Board and of the
Committee shall be binding and conclusive upon Employee or upon Employee’s
executors or administrators upon any question arising hereunder or under the
Plan. This Agreement will constitute an agreement between the Company and the
Employee as of the date first above written, which shall bind and inure to the
benefit of their respective executors, administrators, successors and assigns.  
10.   Modification. No change, termination, waiver or modification of this
Agreement will be valid unless in writing and signed by all of the parties to
this Agreement.   11.   Consent to Jurisdiction. The Employee hereby consents to
the jurisdiction of any state or federal court located in the county in which
the principal executive office of the Company is then located for purposes of
the enforcement of this Agreement and waives personal service of any and all
process upon him. The Employee waives any objection to venue of any action
instituted under this Agreement.   12.   Notices. All notices, designations,
consents, offers or any other communications provided for in this Agreement must
be given in writing, personally delivered, or by facsimile transmission with an
appropriate written confirmation of receipt, by nationally recognized overnight
courier or by U.S. mail. Notice to the Company is to be addressed to its then
principal office. Notice to the Employee or any transferee is to be addressed to
his/her/its respective address as it appears in the records of the Company, or
to such other address as may be designated by the receiving party by notice in
writing to the Secretary of the Company.   13.   Further Assurances. At any
time, and from time to time after executing this Agreement, the Employee will
execute such additional instruments and take such actions as may be reasonably
requested by the Company to confirm or perfect or otherwise to carry out the
intent and purpose of this Agreement.   14.   Provisions Severable. If any
provision of this Agreement is invalid or unenforceable, it shall not affect the
other provisions, and this Agreement shall remain in effect as though the
invalid or unenforceable provisions were omitted. Upon a determination that any
term or other provision is invalid or unenforceable, the Company shall in good
faith modify this Agreement so as to effect the original intent of the parties
as closely as possible.   15.   Entire Agreement. This Agreement represents the
parties’ entire understanding and agreement with respect to the issuance of the
option, and each of the parties acknowledges that it has not made any, and makes
no promises, representations or undertakings, other than those expressly set
forth or referred to therein.

 



--------------------------------------------------------------------------------



 



16.   Governing Law. This Agreement is subject to the condition that this award
will conform with any applicable provisions of any state or federal law or
regulation in force either at the time of grant. The Committee and the Board, as
these terms are defined in the Plan, reserve the right pursuant to the condition
mentioned in this paragraph to terminate all or a portion of this Agreement if,
in the opinion of the Committee and Board, this Agreement does not conform with
any such applicable state or federal law or regulation and such nonconformance
shall cause material harm to the Company.       This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.

     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

         

  GOODRICH CORPORATION
 
       

  By:    

       

      Vice President
Accepted by:
       
 
       
 
       
 
       
(Employee’s name)
       

 